DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 12, 2022.
Claim 1 has been cancelled. Claims 2-7 are pending.
Response to Arguments
Applicant’s arguments, see page 6, filed April 12, 2022, with respect to claims 2-7 have been fully considered and are persuasive.  The rejection of February 3, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a temperature estimation device for a plurality of friction engaging elements that are applied to a vehicle provided with a transmission having a storage device, a mapping having as an input variable: a heat amount variable, a shifting variable, and a time variable indicating a shifting interval, the shifting interval being a time from a previous engagement start timing of the plurality of friction engaging elements for which the temperature is calculated to a current engagement start timing; and an output variable having an execution device configured to execute an acquisition process of acquiring a value of the input variable and a calculation process of inputting the value of the input variable acquired by the acquisition process into the mapping to calculate a value of the output variable and the remaining structure of claim 2.
The prior art does not anticipate or render obvious a temperature estimation device for a plurality of friction engaging elements that are applied to a vehicle provided with a transmission having an input variable of a heat amount variable indicating an amount of heat generated by the plurality of friction engaging elements during the shifting of the transmission, the heat amount variable having a speed variable indicating a relative rotation speed of members of the plurality of friction engaging elements that rotate relative to each other during the shifting of the transmission, and a hydraulic pressure variable indicating the hydraulic pressure supplied to the friction engaging elements during the shifting of the transmission, and a shifting variable; and as an output variable: the temperature of the plurality of friction engaging elements at a time of shifting the transmission; and an execution device configured to execute an acquisition process of acquiring a value of the input variable and a calculation process of inputting the value of the input variable acquired by the acquisition process into the mapping to calculate a value of the output variable and the remaining structure of claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655